DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-11, 14, 19-26
Claims amended: 2, 
Claims cancelled: 12-13, 15-18, 
New claims: N/A

Allowable Subject Matter
Claims 1-11, 14, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 9, 11, 19 
(and their respective dependent claims) is/are allowable.  Claim(s) 1-11, 14, 19-26 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole, specifically with regard to a transmission apparatus, which generates a stream to be transmitted in a channel of a digital broadcast using an IP (Internet Protocol) transmission method, the channel being identifiable by an IP address, and the stream including control information usable for acquisition of signaling information for the channel; The apparatus generate the signaling information for the channel, the signaling information including application control information for an application and usable for acquisition of a 
transmit the whole or the portion of the application via the digital broadcast when the signaling information indicates that the whole or the portion of the application is to be delivered via the digital broadcast.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONG LE/Primary Examiner, Art Unit 2421